Name: Council Regulation (EC) No 752/96 of 22 April 1996 amending Annexes II and III to Regulation (EC) No 519/94 on common rules for imports from certain third countries
 Type: Regulation
 Subject Matter: trade policy;  international trade;  trade;  Asia and Oceania
 Date Published: nan

 26. 4 . 96 EN  ¡rricial Journal or the European Communities IN O L. 1UJ/ 1 I (Acts whose publication is obligatory) LOUNCIL REGULATION (EC) No 752/96 of 22 April 1996 amending Annexes II and III to Regulation (EC) No 519/94 on common rules for imports from certain third countries whereas the three quotas for toys falling within HS/CN headings 9503 41 , 9503 49 and 9503 90 should be fused into one, so introducing greater flexibility in the imple ­ mentation of the quotas to the benefit of the economic operators concerned; Whereas it is no longer necessary to maintain surveillance measures on a range of products of which the imports in 1994 were negligible or lower than in 1993 ; whereas, with i view to simplifying administration , they should be removed from the list of products subject to Community surveillance; Whereas the quantitative quotas and surveillance measures introduced under Regulation (EC) No 519/94 ihould therefore be amended,  IAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries (') introduced in respect of the People's Repu ­ blic of China certain quantitative quotas listed in Annex II to the Regulation and surveillance measures with regard to certain products listed in Annex III thereto; Whereas, when the size of the quotas was established, the Council 's objective was to strike a balance between an appropriate level of protection for the Community indus ­ tries concerned and maintenance of an acceptable level of trade with China, taking into account the various interests in play; Whereas, in the light of the experience acquired in implementing the quotas, the situation of the Community producers concerned indicates that an adjustment of some quotas would be appropriate and would be neither incon ­ sistent with the above objective nor liable to disrupt the Community market; whereas, in the case of shoes, the particularly sensitive nature of the industry indicates that an increase smaller than that for other products is in order, limited to the quotas on leather shoes; Whereas analysis of the main economic indicators, in particular the levels of Community production and recent trends in consumption, suggests that the quotas for gloves falling within HS/CN codes 4203 29 91 and 4203 29 99, the quota on combined car radios falling within HS/CN :ode 8527 21 and that for non-combined car radios falling within HS/CN code 8527 29 could be abolished; Whereas the products in respect of which quotas are ibolished by this Regulation should, however, be subject :o prior Community surveillance, except non-combined :ar radios; Article 1 \nnex II to Regulation (EC) No 519/94 shall be replaced &gt;y the Annex which appears in Annex I to this Regula ­ ion . Article 2 \nnex III to Regulation (EC) No 519/94 shall be replaced &gt;y the Annex which appears in Annex II to this Regula ­ inn Article 3 rhis Regulation shall enter into force on the day of its publication in the Official Journal of the European ^nmmiin itrrp r ') OJ No L 67, 10 . 3 . 1994, p. 89 . Regulation as last amended by Regulation (EC) No 168/96 (OJ No L 25, 1 . 2. 1996, p. 2). t shall apply from 1 January 1996. No L 103/2 EN Official Journal of the European Communities 26. 4. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 1996 . For the Council The President S AGNELLI T T 26 . 4 . 96 EN Official Journal of the European Communities No L 103/3 ANNEX I 'ANNEX II List of quotas for certain products originating in China Description of products HS/CN code Quotas(annual basis) Footwear falling within HS/CN codes ex 6402 99 f) 39 151 481 pairs 6403 51 6403 59 2 795 000 pairs ex 6403 91 f) ex 6403 99 Q 12 120 000 pairs ex 6404 1 1 (*) 18 228 780 pairs 6404 19 10 31 897 716 pairs Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10 45 800 tonnes Ceramic tableware, kitchenware, other than of porcelain or china falling within HS/CN code 6912 00 34 650 tonnes Glassware of a kind used for table, kitchen , toilet, etc., falling within HS/CN code 7013 1 5 600 tonnes Toys falling within HS/CN codes 9503 41 ECU 1 056 996 632 9503 49 I 9503 90 (*) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bars or the like, with a non-injected sole ; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers.' No L 103/4 I EN I Urricial Journal 01 the European Communities z,o . yo 11  ANNEX III List of products originating in China subject to Community surveillance Description HS/CN code Food preparations falling within HS/CN codes : 1901 90 91 iyvi 7V yy Ammonium chloride : 2827 10 00 Other polyhydric alcohols : 2905 49 90 Citric acid: 2918 14 00 Tetracyclines and their derivatives: 2941 30 00 Chloramphenicol : 2941 40 00 Basic dyes and preparations based thereon : 3204 13 00 Vat dyes and preparations based thereon : 3204 15 00 Pyrotechnic articles : 3604 Polyvinyl alcohols: 3905 30 00 Gloves falling within HS/CN codes : 4203 29 91 4203 29 99 Footwear falling within HS/CN codes : 6402 19 ex 6402 99 Q 6403 19 ex 6403 91 (*) ex 6403 99 f) ex 6404 1 1 (*) Ornamental articles of porcelain: 6913 10 Other glass falling within HS/CN codes : 7004 90 Zinc, not alloyed, containing by weight less than 99,99 % of zinc : 7901 12 Car radios falling within HS/CN code: 8527 21 Bicycles : 8712 00 Toys falling within HS/CN codes: 9503 30 9503 60 Playing cards: 9504 40 Brooms and brushes falling within HS/CN codes: 9603 29 9603 30 9603 40 9603 90 (*) (a) footwear which is designed for sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bars or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers .'